Maxwell, Ch. J.
This action was brought in the district court of York ■county by the plaintiff against the defendant to recover upon four promissory notes each for the sum of $175. The notes were dated July 29, 1885. They were given for a threshing machine and engine, the whole price of which was $1,050; upon which the defendant, on the 2d day of September, 1886, paid the sum of $156. The defendants in their answer admit the making and delivery uf the notes, but allege a breach of*warranty and claim damages in the sum of $550. On the trial of the cause the jury returned a verdict for $200 in favor of the defendants, upon which judgment was rendered. The testimony shows that the separator had been used before the defendants obtained it, but had been repainted; that it had *460been exposed to the weather and greatly injured. It also appears that it did not do good work; that the engine was not sufficient to perform the service required of it. It also appears that the machinery was mortgaged to the company and afterwards taken by it and sold under the mortgage. So far as we can see the purchasers acted in good faith, and the defects complained of, or many of theni, were actual defects in the machinery which the company failed to remedy. It would serve no good purpose, to review the testimony at length. No error appears in the record and the judgment is
Affirmed.
Post, J., concurs.
Norval, J.,
having tried the case in the district court, did- not offer an opinion.